Memorandum: In each of these appeals an inmate charged with violating a disciplinary rule requested to be present when his witnesses were interviewed during a Superintendent’s proceeding. The respective Hearing Officers denied each request on the ground that the witnesses’ presence in special confinement units would jeopardize the security of the units or the safety of the witnesses. On these records, those reasons were rationally based (see, Matter of Cortez v Coughlin, 67 NY2d 907, 909; People ex rel. Bradley v Smith, 115 AD2d 225; see also, Matter of Tracey v Coughlin, 122 AD2d 459). (Appeal from judgment of Supreme Court, Wyoming County, Newman, J. — art 78.) Present — Denman, J. P., Boomer, Green, Pine and Balio, JJ.